Citation Nr: 1745734	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  15-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1955 to January 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2012 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The February 2012 rating decision granted service connection for PTSD and assigned a 50 percent disability rating, effective September 27, 2010, and the September 2014 rating decision denied entitlement to a TDIU.

In December 2015, the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 50 percent for PTSD and denied entitlement to a TDIU. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand, vacating the Board's decision and remanding the Veteran's claims to the Board.  Pursuant to the Order, the Board then remanded the claims in August 2016, in order to obtain additional private medical records and records pertaining to the Veteran's employment history.  As only some of the Board's remand directives were carried out, the case was again remanded in February 2017 to obtain outstanding private medical records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.	The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

2.	The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation at any time during this appeal.

CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).  

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.2, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA) 
VA has a duty to notify the Veteran of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Under 38 U.S.C.A. § 5102 , 5103A and 38 C.F.R. § 3.159 (b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  

The instant appeal arises from an initial award of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated; it has been proven, thereby rendering section 5103A notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As to the claim for a TDIU, VA notified the Veteran in letters dated March 2014 and April 2014 of the information and evidence necessary to substantiate this claim, information and evidence VA would seek, and information and evidence the Veteran was expected to provide.  The correspondence also provided notice as to effective date.  Thus, VA's duty to notify has been satisfied.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016).

In its February 2017 remand, the Board directed the RO to obtain copies of all outstanding private treatment records from D.J.M., DO, at Ozarks Family Care, schedule the Veteran for a VA examination to determine the current level of severity of his PTSD, and issue a supplemental statement of the case (SSOC).  The Board notes that the RO has associated the D.J.M., DO private treatment records with the claims file and the Veteran received an examination in April 2017.  In addition, the RO issued an SSOC in July 2017.  As such, the Board's February 2017 directives have been completed, all necessary development has been accomplished, and the case may move forward without prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. PTSD
The Veteran has been assigned a 50 percent rating from September 2010 under Diagnostic Code 9411.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-V). Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Because a decision was issued by the RO in February 2012, the Veteran's claim does not meet the provisions of this interim rule. Therefore, the applicable DSM-IV criterion applies.

One factor for consideration under DSM-IV is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran contends that his service-connected PTSD warrants an initial rating higher than 50 percent.

The evidence of record shows that during an October 2011 VA examination, the Veteran was diagnosed with PTSD.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms.  The examiner further noted that the Veteran exhibited symptoms of depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss (such as forgetting names, directions, or recent events); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and suicidal ideation.  The Veteran reported that he had been married and divorced after 25 years.  He further stated that he has two children and sees his daughter on weekends.  The Veteran asserted that after service, he had worked on assembly lines for 8 years and then worked hauling feeder pigs for 14 years.  He then worked in maintenance for the State Highway Department until his triple bypass surgery in 1997 and the Highway Department would not let him work there anymore.  The Veteran also reported feeling forgetful and stated he had been talking to his sister about selling his house to move into a senior home.  The examiner assigned a GAF score of 55.

In a July 2012 VA examination, the examiner noted reduced reliability and productivity with regard to the Veteran's level of occupational and social impairment.  In addition, the Veteran exhibited depressed mood; anxiety; chronic sleep impairment; mild memory loss (such as forgetting names, directions, or recent events); and disturbances of motivation and mood.  He denied recent or current suicidal or homicidal thoughts or plans.  The Veteran reported that his ex-wife had moved out of his home about eight months earlier and he was dissatisfied with his current living situation.  He further stated that he visited his children regularly and planned to relocate closer to his older sister.  The examiner observed that the Veteran was appropriately dressed with adequate hygiene, and there was no evidence of delusions, ideas of reference or loose associations.  Ultimately, the examiner determined that the Veteran's level of functioning remained unchanged since the 2011 examination.  The examiner assigned a GAF score of 55.

The Veteran also received a VA examination in April 2015 and was diagnosed with chronic PTSD.  He denied any changes in his symptoms since the 2011 examination and stated he did not believe that his PTSD symptoms affected his work productivity.  The examiner described occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran reported that his ex-wife had left him again in November 2011 and he primarily stayed at home.  He did not have many social contacts due to not knowing many people in the area, and his primary contact was with his sister, as she lived in the same town.  He further stated that his son recently passed away, which he believed exacerbated his PTSD symptoms.  The Veteran reported difficulty remembering directions or where he parked his car, and remembering to take his medication, but stated that he had a strategy for paying his bills without error.  He denied any issues with going to crowded places.  The examiner observed that the Veteran had symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; and disturbances of motivation and mood.  No panic attacks or suicidal ideation were noted.  The examiner noted that the Veteran was casually dressed and denied problems with hygiene.

A recent VA examination was performed in April 2017 and the Veteran was diagnosed with PTSD and Other Specified Depressive Disorder.  The examiner opined that it was not possible to differentiate what symptoms were attributable to which diagnosis because the symptoms were overlapping and intermingled and exacerbated his anxiety and depression.  With regard to the Veteran's level of occupational and social impairment, the examiner noted occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported vague suicidal thoughts that did not occur often, stating, "[s]ometimes I just get so disgusted but I couldn't do something like that."  He denied any attempts at taking his own life or any homicidal ideations.  The Veteran reported nightmares two to three times a week in which he would wake up hollering, recalling an in-service wreck at sea.  He also reported feeling depressed three to four times a week, with recurrent feelings of worthlessness and guilt.  In addition, the Veteran noted irritable behavior and angry outbursts with little or no provocation, recurrent hypervigilant symptoms, "some" concentration problems, and "some" exaggerated startle responses.  He also indicated difficulty getting pleasure out of activities he would normally find pleasurable and stated that he would avoid distressing memories, thoughts, or feelings about or closely associated with the trauma.  The examiner noted markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and a persistent inability to experience positive emotions.  The Veteran exhibited symptoms of depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.  Ultimately, the examiner opined that these symptoms appeared to be significantly impairing the Veteran's social or occupational functioning, but that the severity and intensity of the symptoms had remained the same.  The examiner noted that the Veteran had a driver's license and denied any difficulties operating a vehicle. 

Private treatment records demonstrate that the Veteran received treatment from D.J.M., DO, of Ozarks Family Care beginning in March 2014.  In a September 2014 office visit, the Veteran reported a history of PTSD.  The treatment notes indicate that the physician assessed the Veteran's PTSD "as comment only" and that he reviewed a 2013 report indicating a 50 percent disability.  The Veteran reported chronic insomnia, emotional lability, depression and anxiety, and trouble establishing and keeping relationships.  He denied any hallucinations.  

As stated above, GAF scores are not dispositive.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited a GAF score of 55 in October 2011 and July 2012, and was found to have occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms.  In April 2015, the Veteran denied any changes in his symptoms since the 2011 VA examination.  During the April 2017 VA examination, the Veteran reported problems with concentration, difficulty sleeping, depressed mood, anxiety, and recurrent feelings of worthlessness and guilt.  Therefore, the cumulative record of evidence reflects symptoms more closely approximated to a 50 percent rating.

The Veteran's symptoms are not so severe as to warrant a 70 percent rating. While the Veteran did have some unprovoked irritability and feelings of detachment or estrangement from others, the overall picture of the Veteran's psychiatric disorder did not more nearly approximate the criteria for a 70 percent rating.  The Board acknowledges that the Veteran reported suicidal ideation in October 2011 and April 2017, but notes the Veteran indicated such thoughts were vague and did not occur too often, and denied any attempts to act on those thoughts.  The Veteran has otherwise denied suicidal ideation throughout his appeal period, and the Board finds that the occasional thoughts of suicide do not rise to the level of severity as would be contemplated in a 70 percent rating.  The Veteran was further noted as casually and appropriately dressed during the appeal period, with adequate hygiene.  Though the evidence shows that the Veteran may have difficulty relating to others, it does not demonstrate an inability to establish and maintain effective relationships.  Additionally, the Veteran exhibited unprovoked irritability and angry outbursts, but there was no indication of periods of violence.  Finally, the Veteran does not have a history of obsessive rituals, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting his ability to function, spatial disorientation, or similar symptoms.

Furthermore, the evidence of record does not show total occupational and social impairment as to warrant a 100 percent rating. While it has been demonstrated that the Veteran has significant symptoms of PTSD, those symptoms have not prevented the Veteran from maintaining certain relationships, as he has maintained a relationship with his sister.  Moreover, the medical records reflect that the Veteran is able to perform certain tasks, such as operate a vehicle to drive to his medical appointments and pay his bills.  While the Veteran's disability has some occupational impacts, it does not rise to the level of total occupational impairment. Furthermore, the evidence has demonstrated that the Veteran does not suffer from disorientation to time or place, delusions or hallucinations, gross impairment in thought processes or communication, or grossly inappropriate behavior.  Though the Veteran occasionally experienced mild memory loss, such as taking his medication or remembering where he parked, the evidence shows he does not exhibit memory loss of names of close relatives or himself.  Moreover, there is no evidence of a persistent danger of hurting others, as the Veteran has consistently denied homicidal ideation.  While he had occasional suicidal ideation, the Veteran denied attempts at taking his own life.  Thus, this would not rise to the level of being a persistent danger of hurting self.  Given the foregoing, a 50 percent disabling evaluation is appropriate.

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  

Accordingly, the Board finds that the evidence of record weighs heavily against a finding of an initial rating higher than 50 percent.

III.  TDIU
The Veteran contends that he is unable to maintain gainful employment as the result of his service-connected disabilities.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled. 38 C.F.R. § 4.16 . A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16 (a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16  (a)(2) (2016).

For the Veteran to prevail on a claim for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.

The Veteran contends that he is unable to secure gainfully substantial work due to his service-connected PTSD.  

The Veteran is service-connected for PTSD, rated as 50 percent disabling since September 27, 2010; facial scars, rated as 10 percent disabling since April 16, 2003 and 30 percent disabling since March 10, 2014; tinnitus, rated as 10 percent disabling as of April 2, 2002; left ear hearing loss, rated as 0 percent disabling since April 2, 2002; and bilateral arm scars, rated as 0 percent disabling since March 10, 2014.  The combined disability rating is 60 percent since September 27, 2010 and 70 percent since March 10, 2014.  Thus, the Veteran meets the threshold disability percentage requirements of 38 C.F.R. § 4.16(a) as of March 10, 2014, but does not meet the threshold disability percentage requirements of 38 C.F.R. § 4.16(a) prior to March 10, 2014.

The Board will not reproduce the medical evidence of record in its entirety in this section.  Instead, this analysis will only focus on that evidence that pertains specifically to employment.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b) (2016).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  38 C.F.R. § 4.16 (b) (2016); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant a TDIU pursuant to 38 C.F.R. § 4.16 (b) in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran submitted VA Form 21-8940 dated March 2012, in which he stated he was a self-employed owner and operator of a trucking company, working full-time from 1980 until 1999, when he became too disabled to work.  He indicated that he had two years of high school with no additional education or training.  He noted that due to his disabilities, it had become harder to deal with other drivers on the highway.  The Veteran indicated his service-connected PTSD, basal cell carcinoma, tinnitus, and hearing loss prevented him from securing or following substantially gainful employment. 

A VA Form 21-8940 submitted in August 2013 stated the Veteran last worked full-time as an assembler for Ford Motor Company from 1969 to 1997, and he became too disabled to work in February 1997.  The Veteran further indicated he had one year of high school with no additional education or training.  In addition, he claimed his PTSD, facial scarring, tinnitus, and left ear hearing loss as service-connected disabilities preventing him from securing or following substantially gainful employment. 

The Veteran also submitted VA Form 21-8940 dated December 2014, indicating he last worked full time in 1997.  His last job was maintenance for the Missouri Department of Transportation, where he worked full-time from 1982 to 1997.  The Veteran identified PTSD as the service-connected disability that prevented him from securing or following any substantially gainful employment.  Additionally, he indicated that he had two years of high school with no additional education or training.

The July 2012 VA examiner noted that the Veteran's tinnitus and hearing loss did not impact ordinary conditions of daily life, including ability to work.  The examiner reasoned that hearing loss and tinnitus individually or combined would not prevent the Veteran from obtaining or maintaining gainful employment, as many individuals are able to do so with greater degrees of impairment.  

During a December 2014 VA examination for the Veteran's skin conditions, the examiner noted that the skin conditions and scars (regardless of location) or disfigurement of the head, face, or neck did not impact the Veteran's ability to work.  

At the April 2015 VA examination, the Veteran reported that he did not believe his PTSD symptoms affected his work productivity.  He denied work related problems before his disability.  He also denied problems with his relationships with his co-workers.  The Board notes that following this examination, the Veteran submitted a Notice of Disagreement dated April 2015, stating that he was unable to maintain gainful employment due to his PTSD symptoms.  

The evidence of record also includes a letter from D.J.M., DO, from September 2014 indicating the Veteran suffered from poor motivation, chronic sleep impairment, and memory loss, which rendered him unable to function in full-time employment at that time or in the future.  

Regarding the conflicting medical opinions of record, the Board finds the private medical records less probative than the VA examinations.  D.J.M., DO, suggested that the Veteran was unable to work as a result of his poor motivation,
chronic sleep impairment, and memory loss, which the Board notes the Veteran reported as symptoms of his PTSD.  However, the private treatment records do not indicate that the Veteran is unable to work due to his service-connected disabilities.    

Notwithstanding, the evidence of record does not does not show impairment so severe as to prevent the Veteran from securing and maintaining employment.  Instead, the probative evidence of record does not demonstrate the Veteran is unemployable solely due to his service-connected disabilities.

The Board considers the Veteran's assertions that he is unable to work as a result of his service-connected disabilities, and recognizes that it must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Despite the inconsistencies in the work history set forth by the Veteran, the Board finds that the Veteran is competent to report symptoms such as memory loss, depressed mood, anxiety, and sleep impairment, as this requires only personal knowledge of his condition.  Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disabilities.

As such, the Board finds that his assertions of unemployability are outweighed by the most probative medical evidence of record, which indicates that his service-connected disabilities did not preclude him from obtaining substantially gainful employment due to functional impairment.  Even if the Board deemed these statements credible, the most probative evidence of record outweighs the lay assertions that his service-connected disabilities preclude the Veteran from securing and maintaining substantially gainful employment.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Here, the Veteran's service-connected disabilities are not, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the most probative medical evidence of record reflect that his service-connected conditions rendered him individually unable to follow any substantially gainful occupation during that time.  A TDIU pursuant to 38 C.F.R. § 4.16 (b) is not warranted in this case, nor is a referral for extraschedular TDIU consideration warranted.  The preponderance of the evidence is against the claim. As such, the appeal is denied.





ORDER

Entitlement to an initial increased disability rating in excess of 50 percent for posttraumatic stress disorder is denied. 

Entitlement to TDIU is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


